164 F.3d 1243
KENTMASTER MANUFACTURING CO., a California Corporation,Plaintiff-Appellant,v.JARVIS PRODUCTS CORPORATION, a Connecticut Corporation,Defendant-Appellee.
No. 96-56341.
United States Court of Appeals,Ninth Circuit.
Jan. 20, 1999.

Before:  PREGERSON, HALL and NOONAN, Circuit Judges.

Prior report:  146 F.3d 691
ORDER

1
The opinion filed on June 11, 1998 is amended as follows:


2
Slip Op.  Pages 5825-26 [146 F.3d at 695]:  Delete the last half of the final paragraph beginning with "In the same way."   Replace with the following:  "For similar reasons, the claim for unfair competition under §§ 17200 and 17203 of Cal.  Bus. & Prof.Code also fails.  While these provisions are 'intentionally broad,' when considering allegations of unfair conduct they are only meant to allow 'courts maximum discretion to prohibit new schemes to defraud.'  Podolsky v. First Healthcare Corp., 50 Cal. App. 4th 632, 58 Cal. Rptr. 2d 89, 98 (Cal.Ct.App.1996) (internal quotations omitted).  In evaluating conduct under this statute, the court is to consider the benefits of the defendant's conduct and the harm claimed by the victim.  See id.   Our holding above precludes any possible finding that Jarvis has enacted any scheme to defraud, and its actions, consistent with those of a competitive business, only benefit consumers."


3
Slip Op.  Page 5826, first full paragraph, at the end of the paragraph add [146 F.3d at 695]:  "Moreover, Jarvis' conduct cannot be said to be 'unjustified and wrongful.'  Id. (internal quotation omitted)."